Title: To George Washington from Henry Jackson, 11 January 1783
From: Jackson, Henry
To: Washington, George


                        
                            
                            sir
                            Huts Massachusetts Line Jany 11. 1783.
                        
                        The inclosed Letter I recd Yesterday from Lt Thomas Cole of the 4th Massachusetts Regiment requesting the
                            benefit of retire’g from service on the Provision made by Congress in their Resolve of the 7th of August last.
                        I should not have troubled your Excellency on the subject of it, but it appears that his present situation is
                            not from any neglect of his, but to Colo. Shepards leave’g service before Lt Cole’s Letter could possibly reach him.
                        Lt Colo. Mellon informs me Lt Cole mentioned to Colo. Shepard previous to his going on furlough his
                            determination (provided his friends would assist him in business) to retire on the above mentioned Resolve, he being at
                            that time a Junior Officer—at the final arrangement of the Lieutenants in the Line on the 31st Ultmo their was thirteen
                            more of that grade that was necessary on the present Establishment of the Army.
                        I beg your Excellencys direction in order that Lt Cole may conduct himself accordingly—I am with the Highest
                            Esteem & regard your Excellencies most Obt humbe Servt
                        
                            Henry Jackson Colonel
                            4th Massa. Regiment
                        
                     Enclosure
                                                
                            
                                Sir
                                Providence Decr 26th 1782
                            
                            Upon my arrival here my Friends made me a generous offer to go into business, and the 4 Instant I wrote
                                Colonel Shepard on the subject; requesting he would be pleased to return me as an Officer who was entitled and
                                determined to retire the first of January on the provision made by Congress for Officers in my situation: but Colonel
                                Sprout informs me that he either left Camp before my letter arrived, or that he neglected to mention the contents of
                                it in Season to the Board appointed to settle the Arrangement. He also informs me that you have succeeded him in the
                                command of the 4th Regiment which I am very happy to hear, being fully persuaded that the whole regiment must be
                                perfectly well satisfied with their Lot.
                            From a knowledge of your readiness at all times to serve the distressed when in your power, I am induced
                                to lay before you the present state of my embarrassment which took its origine from the failure of my letter to
                                Colonel Shepard, concerning my retiring from service. previous to my departure from Camp I informed him that I should,
                                provided my Friends would put me into business, grasp at the present opportunity to retire from service—and taking for
                                granted that he must have recd my letter in season, entered upon the business proposed by my friends, and they expect
                                that I pay that steady attention to business with is necessary. The case being thus with me, if I cannot obtain
                                permission to retire upon the establishment, it will be equally ruinous to which course I take, for if I defend my
                                present business, I shall loose not only the confidence of my friends, but the benefit of their present good
                                intentions towards me. & if I persist in leaving the service, shall forfeit all pretention to a future reward
                                for past Levies, which would be very crewil indeed. I hope both you and the rest of the principled gentlemen of the
                                line will take my case into serious consideration, and endeavor to obtain for me a discharge upon
                                the establisment; as it will plainly appear that the failure of my letter only, has drawen me into this disagreeable
                                predicament. I am Dear Colonel your obt sert 
                            
                                Thos Cole
                            
                        
                        
                    